DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election
01.	Responding to the 3/24/2022 [hereinafter "3/24"] Requirement Requiring Unity of Invention, the 5/16/2022 [hereinafter "5/16"] Response elects GROUP II (claims 1, 2, and 5), with traverse, for prosecution on the merits. 
The 5/17 Response contends there is no explanation why each identified invention lack unity with the others. 
This contention, however, is not persuasive because it lacks basis in fact. See, e.g., paragraph 03 of the 3/24 Requirement, explaining the basis of finding the common technical feature not to be a special technical feature. 
To emphasize, claims 1, 2, and 5 have the special technical feature of a p-type region having a protruding region to a lower side of the N-type region, as shown for example, in FIG. 19. On the other hand, claims 6-115 have the special technical feature of an organic photelectric conversion film or a second p type region formed on a light receiving surface side, but not the protruding p type region. 
And claims the special technical features of 2, 3, and 4 (as seen by the recitations of claims 2, 3, and 4) are not common to 2, 3, and 4. 
Accordingly, claims 3, 4, and 6-15 do lack unity with claims 1, 2, and 5, and claims 3, 4, and 6-15., and therefore were withdrawn. See 37 CFR § 1.142(b). 
The 3/24/2022 Requirement for Unity of Invention is proper, it is maintained, and now it is made Final. 
Absent expressly stating otherwise, this Office Action DOES NOT addresses the patentability merit(s) of withdrawn claims. 
Allowed Claims 
02.	Claims 1, 2, and 5 are allowable. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claims 1 and 5 are allowable over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 1: 
A solid-state imaging device comprising: a photoelectric conversion section that performs photoelectric conversion; a trench that penetrates a semiconductor substrate in a depth direction and that is formed between the photoelectric conversion sections provided in adjacent pixels; and a PN junction region formed on a sidewall of the trench, the PN junction region including a P-type region and an N-type region, wherein the P-type region has a protruding region protruding to a lower side of the N-type region.
With respect to product claim 5: 
An electronic apparatus equipped with a solid-state imaging device, the solid-state imaging device comprising: a photoelectric conversion section that performs photoelectric conversion; a trench that penetrates a semiconductor substrate in a depth direction and that is formed between the photoelectric conversion sections provided in adjacent pixels; and a PN junction region formed on a sidewall of the trench, the PN junction region including a P-type region and an N-type region, 3wherein the P-type region has a protruding region protruding to a lower side of the N-type region.
Although various art references (see, for example, Honda and Uchida) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations of claims 1 and 5, as structured and interrelated, in the context of the claims, as of the effective filing date of this application. 
03.	Claims 3 and 4 depend from allowable claim 1 and, therefore, have been rejoined and fully examined on the merits. 
Quayle Action
04.	This application is in condition for allowance except for the following formal matter(s): The presence of claims 6-15, directed to inventions not having common special technical feature with claims 1 and 5, wherein claims 6-15 were non-elected with traverse in the reply filed on 5/16/2022. See, supra, paragraph 01 under the heading "Quayle Action." 
Applicants are given TWO MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the application to issue. See M.P.E.P. § 821.01. Extensions of time under 37 CFR 1.136(a) will NOT be permitted since this application will be passed to issue. See M.P.E.P. § 821.01. 
The prosecution of this application is closed except for consideration of the above matter.
CONCLUSION
05.	This application is in condition for allowance except for the following formal matters: See, supra, paragraph 01 under the heading "Quayle Action." 
Applicants are given TWO MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the application to issue. Extensions of time under 37 CFR 1.136(a) will NOT be permitted since this application will be passed to issue.
The prosecution of this application is closed except for consideration of the above matter.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814